In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00852-CR
____________

ROY EUGENE USSERY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 941215



 
MEMORANDUM  OPINION
               On July 23, 2003, appellant entered into an agreement with the State in
which he stipulated he was the same person who had been convicted of burglary of
a building in cause number 941215 and placed on community supervision for five
years.  He further stipulated that he violated the terms of his community supervision
and intended to enter a plea of true to the State’s motion to revoke.  Appellant also 
agreed to the State’s punishment recommendation of 18 months in state jail to run
concurrently with his conviction in cause number 955938.  The trial court revoked
appellant’s community supervision and sentenced him to confinement in state jail for
18 months.  The trial court’s certification of the right to appeal states that this is a
plea-bargained case, and appellant has no right to appeal.  Appellant filed a timely
pro se notice of appeal, and the trial court appointed counsel to represent him.
               On September 4, 2003, we notified the parties that the appeal would be
dismissed in accordance with the Texas Rules of Appellate Procedure unless an
amended certification, showing that appellant had the right to appeal, was made part
of the appellate record no later than September 25, 2003.  No amended certification
has been filed.

               We must dismiss an appeal unless the record includes a certification that
shows the appellant has the right of appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we order the appeal dismissed.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala. 
Do not publish.   Tex. R. App. P. 47.2(b).